Citation Nr: 0008722	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an extension of a total rating following a 
prosthetic left knee replacement, beyond April 30, 1998.

2.  Entitlement to an increased evaluation for left knee 
disorder, in excess of 30 percent, for the period from 
January 1994 to March 2, 1997; and for the period from May 1, 
1998.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel


INTRODUCTION

The veteran had active service from January 1979 to January 
1984.

This matter comes before the Board of Veterans' Appeal 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

Initially, the Board notes that in his original appeal, the 
veteran sought a rating in excess of 20 percent for his 
service-connected left knee disability.  This matter was 
remanded by the Board in January 1997; and thereafter, a 
rating decision in June 1997 increased the evaluation for 
status post left knee replacement to 30 percent, effective 
January 1994.  However, this claim remains on appeal as the 
disability evaluation is less than the maximum available 
benefits under VA laws and regulations.  AB v. Brown, 6 Vet. 
App. 35,38 (1993).  In addition, the veteran has also 
appealed the assigned rating for the period from May 1, 1998 
to the present.  The Board finds that remand of this issue is 
necessary so that the RO can address these separate rating 
issues as well as for further evidentiary development.  This 
will be addressed more fully in the Remand portion of this 
decision.


FINDING OF FACT

The veteran's temporary total (100 percent) rating following 
his prosthetic knee joint replacement in March 1997, was in 
effect for 13 months from March 3, 1997 through April 30, 
1998.



CONCLUSIONS OF LAW

1.  VA regulations do not provide for extension of a 
temporary total convalescent rating beyond the maximum length 
of 12 months.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 
4.30 (1999).

2.  VA regulations do not provide for an extension of the 
temporary 100 percent evaluation following implantation of 
prosthetic knee joint beyond one year following implantation.  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

By rating decision dated June 1992, the veteran was granted 
service connection for a left knee disability with an 
assigned 10 percent disability evaluation.  By rating 
decision dated February 1995, the permanent evaluation for 
this service-connected disability was increased to 20 
percent.  The veteran underwent arthroscopic surgery on his 
left knee on several occasions since 1992 and on March 3, 
1997, he underwent a total left knee replacement at a private 
hospital.  By rating decision dated June 1997, the RO granted 
a temporary total (100 percent) rating for convalescence 
under 38 C.F.R. § 4.30, effective from March 3, 1997 through 
April 30, 1997; and a one-year 100 percent rating for 
implantation of prosthetic knee joint under Diagnostic Code 
5055 from May 1, 1997 through April 30, 1998.  

The veteran and his representative contend that the temporary 
100 percent rating assigned following prosthetic replacement 
of the knee joint should be extended beyond April 30, 1998.  
It is argued that an extension of the 100 percent rating is 
warranted due to the continued severity of the veteran's left 
knee symptomatology and its impact on his ability to work.


ANALYSIS

In determining whether the veteran is entitled to an 
extension of a temporary total convalescent rating, the 
applicable regulation reads as follows:

A total disability rating (100 percent) will be 
assigned without regard to other provisions of the 
rating schedule when it is established by report at 
hospital discharge (regular discharge or release to 
non-bed care) or outpatient release that 
entitlement is warranted under paragraph (a) (1), 
(2) or (3) of this section effective the date of 
hospital admission or outpatient treatment and 
continuing for a period of 1, 2, or 3 months from 
the first day of the month following such hospital 
discharge or outpatient release.  The termination 
of these total ratings will not be subject to 
§ 3.105(e) of this chapter.  Such total rating will 
be followed by appropriate schedular evaluations.  
When the evidence is inadequate to assign a 
schedular evaluation, a physical examination will 
be scheduled and considered prior to the 
termination of a total rating under this section.

(a)	Total ratings will be assigned under this 
section if treatment of a service- connected 
disability resulted in:

(1)	Surgery necessitating at least one month of 
convalescence (Effective as to outpatient surgery 
March 1, 1989.)

(2)	Surgery with severe postoperative residuals 
such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization 
of one major joint or more, application of a body 
cast, or the necessity for house confinement, or 
the necessity for continued use of a wheelchair or 
crutches (regular weight-bearing prohibited).  
(Effective as to outpatient surgery March 1, 1989.)

(3)	Immobilization by cast, without surgery, of 
one major joint or more. (Effective as to 
outpatient treatment March 10, 1976.)

A reduction in the total rating will not be subject 
to § 3.105(e) of this chapter.  The total rating 
will be followed by an open rating reflecting the 
appropriate schedular evaluation; where the 
evidence is inadequate to assign the schedular 
evaluation, a physical examination will be 
scheduled prior to the end of the total rating 
period.

(b)	A total rating under this section will require 
full justification on the rating sheet and may be 
extended as follows:

(1)	Extensions of 1, 2 or 3 months beyond the 
initial 3 months may be made under paragraph (a) 
(1), (2) or (3) of this section.

(2)	Extensions of 1 or more months up to 6 months 
beyond the initial 6 months period may be made 
under paragraph (a) (2) or (3) of this section upon 
approval of the Adjudication Officer.

38 C.F.R. § 4.30.

The Board notes that under the provisions of 38 C.F.R. 
§ 4.30, the maximum amount of time for a convalescent rating 
is 12 months from the first day of the month following 
hospital discharge; thus, in the instant case, since the 
veteran has already been assigned a 100 percent rating for 
the maximum of 12 months, and the regulation does not provide 
for an extension of the temporary total rating beyond this 
one-year period, his claim must be denied.

In addition, VA regulations provide that a 100 percent rating 
will be assigned for one year following implantation of a 
prosthetic replacement of a knee joint.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5055 (1999).  There is no regulatory 
provision for an extension of this temporary 100 percent 
rating.  Thus, since the veteran has already been assigned a 
100 percent rating for the maximum one year period, and there 
is no regulatory provision for an extension, his claim must 
be denied under this regulation as well.

The Board is clearly bound by the VA regulations.  Based on 
an application of the relevant regulation to the facts of 
this case, it is clear that the appellant does not meet the 
regulatory criteria for eligibility for an extension of his 
temporary total rating beyond April 30, 1998.  In a case 
where the laws and regulations, and not the evidence, are 
dispositive of the issue before the Board, the claim should 
be denied because of the lack of legal merit or entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Board finds that the instant appeal presents 
such a case, and accordingly, it has no legal recourse but to 
deny the appellant's claim for an extension of his temporary 
total rating under 38 C.F.R. § 4.30 and/or 38 C.F.R. § 4.71a, 
Diagnostic Code 5055 (1999) beyond April 30, 1998.


ORDER

Entitlement to an extension of a temporary total rating for 
convalescence and prosthetic replacement of knee joint beyond 
April 30, 1998 is denied.


REMAND

The veteran has contended, in essence, that his service-
connected left knee disorder is more disabling than the 
current disability evaluation would suggest.  He indicated 
that he suffers from constant pain, weakness, limitation of 
motion, and a tendency for the knee to "pop out".  He 
described having trouble with stairs and has indicated that 
he occasionally used a cane.  In addition, he claims that he 
has had to change his employment (from welder to finish 
carpenter) at a loss of income, due to his left knee 
symptomatology.  Therefore, he believes that an increased 
disability evaluation should be assigned.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records.  

In reviewing the record, it is noted that the veteran was 
last examined by VA in September, 1998; however, the 
examining physician noted that he was not provided any of the 
veteran's records at the time of the examination.  
Additionally, the Board notes that, for rating purposes, a VA 
examination concerning orthopedic disability should contain 
an opinion concerning the effect of pain upon a veteran's 
functional abilities, as is required by 38 C.F.R. §§ 4.40, 
4.45 (1999), and DeLuca v. Brown, 8 Vet. App. 202 (1995), and 
address the rating criteria in relation to the veteran's 
symptoms.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  The 
duty to assist the veteran in obtaining and developing 
available facts and evidence to support a claim includes 
obtaining adequate VA examinations.  Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Consequently, based on all of these 
considerations, the Board finds that further medical 
examination is warranted.

In view of the above, this case is remanded to VARO for the 
following action:

1.  The veteran should be scheduled for a 
VA orthopedic examination by a qualified 
examiner to fully evaluate the service-
connected left knee condition.  The 
claims folder must be reviewed prior to 
the examination along with a copy of this 
remand.  The examination must be 
conducted in accordance with the VA 
Physician's Guide for Disability 
Evaluation Examinations.  All appropriate 
tests deemed necessary should be 
conducted and all clinical findings 
should be reported in detail.  
Specifically, the examiner should fully 
describe the degree of limitation of 
motion.  Any limitation of motion must be 
confirmed by clinical findings such as 
swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The 
inability to perform the normal working 
movements of the body with normal 
excursion, strength, speed, coordination 
and endurance should be described, and 
the degree of functional loss due to pain 
should also be indicated.  38 C.F.R. § 
4.40 (1999).  It should be indicated 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (1999).  A 
complete rationale for all opinions 
expressed must be provided.

2.  After the development requested above 
has been completed, VARO should again 
review the record and adjudicate the 
issue of entitlement to an increased 
rating, in excess of 30 percent, for the 
appealed period prior to March 3, 1997, 
as well as for the period from May 1, 
1998 to the present.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


- 7 -




- 1 -


